DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and response to the Requirement for Information under 37 CFR 1.105 were received on June 30, 2022.

Status of the Claims
	Claim 1 will be examined on the merits.
	The objection to the specification under 37 CFR 1.163 and 35 USC 112 is withdrawn due to Applicant’s amendment to the specification.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) based upon a public use, sale or other public availability of the claimed invention as cited by RHO Produktkatalog (retrieved from the Internet at https://www.rosenhof-odendahl.de/data/2018/01/RHO_Produktkatalog_2018.pdf, pp. 1-2, 52 hereinafter referred as RHO) including Google English translation (retrieved from the Internet at https://www.google.com/search?q=translation&rlz...gws-wiz, one page).
RHO discloses 'Poulpal089' in a 2018 catalog (p. 52).  The catalog discloses the sale of the rose as early as spring/summer 2018 season (p. 1 and English translation). The claimed plant was in public use, on sale or available to the public before the effective filing date of the claimed invention (September 21, 2020).  
The exceptions are when the disclosure is made one year or less before the effective filing date of the claimed invention if (A) the disclosure was made by the inventor or by another who obtained the subject matter directly or indirectly from the inventor or joint inventor.  Or if (B) the subject matter had before the disclosure had been publicly disclosed by the inventor or joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or joint inventor (see 102(b)(1)).  The exception does not apply because the sale of the claimed plant occurred more than one year prior to the effective filing date of this plant application.
Conclusion
	No claim is allowed.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 5:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/June Hwu/
Primary Examiner, Art Unit 1661